Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2021 has been entered.
 
Claim Objections
Claim 8 is objected to because of the following informalities:  the claim recites “the plate”, where the limitation is understand to be “the light transmissive plate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The claims are rejected specifically in view of the limitation “… a first front surface, a rear surface facing the first front surface…” in claim 1.
As best understood, the first front surface of the light transmissive plate 250 is surface 252 and wherein the rare surface is surface 251 as depicted in Fig. 15.
Thus a person having ordinary skills in the art will find it clear as to how the rear surface of the light transmissive plate is facing the first front surface of the light transmissive plate.
For examination purpose, the limitation will be understood as “… a first front surface, a rear surface facing away from the first front surface…”
Furthermore, in line 12 of claim 1 the Applicant claims “a second hole” and then in line 13 claim “a second hole”.
A person having ordinary skills in the art will find the claim indefinite because it would not be clear if the second hole being claimed are the same.
For examination purpose, the second hole would be understood to be referring to the same hole –thus in line 13, the limitation would be “the second hole.”
Based on the Examiner’s interpretation, it should be noted that any claim not rejected in view of a prior art is objected to as been allowable if rewritten in independent form. However in view of the rejection under 35 USC § 112 the claims cannot be allowable

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Koh et al. [US PGPUB 20120069579] in view of Amoh et al. [US PGPUB 20070215895] (hereinafter Koh and Amoh).

Regarding claim 1, Koh teaches a display device comprising:
a light transmissive plate (14, Para 54) including a first front surface (1411, Fig. 7), a rear surface (1412, Fig. 7) facing the first front surface (Fig. 7), and a hole (1451, Para 80, Fig. 7) positioned behind the first front surface and connected to the rear surface (Fig. 7); and 
a display film (11/13, Para 7) attached to the rear surface of the light transmissive plate (Fig. 7),
wherein the display film includes:

a metal layer (reflecting layer 13, Para 52) formed on the second front surface (Fig. 7), and
wherein the light source is positioned in the hole (Fig. 7),
wherein the light transmissive plate includes a second hole (142, Para 72) or a third hole (1416, Para 84),
wherein a second hole is formed on a front surface of the light transmissive plate and spaced apart from the hole (Fig. 7), and
wherein the third hole is formed on the rear surface of the light transmissive plate and spaced apart from the hole (Fig. 7).
Koh does not specifically disclose that
metal layer 13 is an electrode layer; and
the light source electrically connected to the electrode layer.
However, it is noted that the light source of Koh receives electric power from the substrate 11 and wherein the light source is mounted in the device as a wire bonded LED, a flip-chip LED, a surface mount device (SMD) type LED or an LED of some other type (Para 51).
Referring to the invention of Amoh, Amoh teaches a method of forming a flip-chip light source LE1 on a support, wherein layer 11/12 function as electrodes and a reflecting layer (Para 45, Fig. 1B).
In view of such teaching by Amoh, it would have been obvious to a person having ordinary skills in the art to have the device of Koh comprises the teachings of Amoh based on the rationale of using known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2143).

Regarding claim 2, Koh teaches a display device wherein a haze value of a circumference surface of the hole is 2 to 50% (Para 55, in view of same material as claimed invention).  

Regarding claim 3, Koh teaches a display device further comprising: an adhesive layer (portion of 141 attaching to 13) formed on the rear surface of the light transmissive plate (Para 55).  

Regarding claim 7, Koh teaches a display device wherein at least any one of the second hole or the third hole has a notch shape (Fig. 7).

Regarding claim 8, Koh teaches a display device wherein the plate includes a glass or acrylic material (Para 55).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/           Primary Examiner, Art Unit 2819